DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 06/16/22.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims that are under prosecution at this time are 1, 3-5, 7-9 and 11-15.  Claim 16 is withdrawn to a nonelected invention.
Applicant has amended Claim 1, cancelled 2, 6; kept original or previously presented 3-5, 7-9 and 11-15.
Applicant’s amendments to the claims overcome the 112 issued set forth at paragraph 6 in the previous office action.  That rejection is now withdrawn. 
Regarding the 2nd 112 rejection, it too is withdrawn as Applicant has set forth what they mean by “type.”
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9 and 11-15 have been considered but are not found to be persuasive.  Applicant argues that the newly modified claim limitation of “the component part is a visual-structural component part formed as a self-supporting shaped structure that has at least one visible surface 
when installed in the motor vehicle” is not taught by Netravali.  Applicant further states that Netravali describes composite materials made from lignocellulosic reinforcement material (e.g., paper, hemp, bamboo, etc., fibers) impregnated with a starch-based resin and cured to form a thermoset composition. See e.g., Netravali, generally. 
	Netravali does not, however, teach its composite material formed as a structural component of a motor vehicle ..., wherein the component part is a visual-structural component part formed as a self-supporting shaped structure that has at least one visible surface when installed in the motor vehicle. 
	To the contrary, Netravali describes that such composites containing "fully green" fibers have relatively "poor mechanical properties" due to their "generally weak" fiber strength. Id., [0011]. And as such, these composites "are suitable for applications that do not require high mechanical performance," such as for automotive panels - as distinct from structural components that provide structural support for such panels. Id. See also, Appl., [0003]- [0004]. Indeed, the mPa values disclosed in Netravali are unsuitable for producing the structural components of vehicles. See Netravali, generally. 
Thus, the composite material of Netravali would likewise not be suitable to form a visual-structural component part formed as a self-supporting shaped structure. One of ordinary skill in the art would therefore not be motivated to use - and indeed Netravali would teach against using - the composite material of Netravali to form a visual-structural component part formed as a self-supporting shaped structure.  
	Applicant’s review of 0011 is of what is known in the art, further at 0012 Netravali further teaches to the concept of making “stronger” biocomposites can be used for a range of applications, for example: building materials, structural and automotive parts, absorbents, adhesives, bonding agents and degradable polymers. The increasing use of these materials serves to maintain a balance between ecology and economy. At 0015 and 0049- the composite materials comprising a resin comprising a biodegradable polymeric composition exhibit structural properties, including weight, tensile strength, and shear strength, which are suited for many applications.  
	Netravali further used strengthening agents [0065] which are also green components.  Such a notion doesn’t teach away but in fact provides the latitude to strengthen the composite if needed. Thus, a skilled artisan would have found it obvious to increase or decrease the amount of the ingredients to make the composite stronger and more rigid.  Therefore, Applicant’s arguments are not found to be persuasive and the rejection is maintained and modified for Applicant’s new limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 and 7-15 is/are rejected over 35 U.S.C. 103 as obvious over USPUB 2010/0291822A issued to Netravali.
	Regarding modified Claim 1, where Applicant seeks that a component part for use in a motor vehicle, comprising: a composite engineering material formed as a structural component of a motor vehicle, including: a first component of particles and/or fibers produced from a first renewable raw material, or a first mixture of two or more renewable raw materials, including vegetable-type organic fibers or animal-type organic fibers, wherein the vegetable-type organic fibers are fibers of cotton, hemp, sisal, flax, or riven wood, and a second component that is a cured matrix material produced from a second renewable raw material or a second mixture of two or more renewable raw materials, wherein the cured matrix material does not include plastic, wherein the particles and/or fibers of the first component are mixed in and/or embedded in the matrix material so as to be held together in a form by the cured matrix material of the second component; Applicant is directed to the teachings of USPUB 2010/0291822A issued to Netravali. 
	Netravali teaches making composites which are biodegradable comprising lignocellulosic reinforcement material impregnated with a starch-based resin and cured to form a thermoset composition. In another embodiment of the invention, there is a method of making a biodegradable composition comprising the steps of (a) providing a lignocellulosic reinforcement material; (b) impregnating the lignocellulosic reinforcement material with starch based resin to create an impregnated lignocellulosic reinforcement material; (c) drying the impregnated lignocellulosic reinforcement material; (d) curing the lignocellulosic reinforcement material at a sufficient temperature and a sufficient pressure for a sufficient period of time to produce a thermoset biodegradable composition. [abstract; 0016-0021].  Biocomposites can be used for a range of applications, for example: building materials, structural and automotive parts, absorbents, adhesives, bonding agents and degradable polymers. [0012].  The Biocomposites may be multiply structures or single layer prepreg’s. 
	Regarding Applicant’s new limitation - “the component part is a visual-structural component part formed as a self-supporting shaped structure that has at least one visible surface when installed in the motor vehicle.” It should be noted that although Applicant never clearly sets forth what visual-structural component part is other than that shown at 0003, which simply says that the Known visual and structural component parts of the type used to construct the interior of a motor vehicle are typically produced as composite engineering materials in a design that features a supporting part and a surficial and/or decorative part.  Therefore, Netravali et al meet the new limitation.  Netravali further used strengthening agents [0065] which are also green components.  Such a notion doesn’t teach away but in fact provides the latitude to strengthen the composite if needed. Thus, a skilled artisan would have found it obvious to increase or decrease the amount of the ingredients to make the composite stronger and more rigid.
	Regarding Claim 3, where Applicant seeks that the component part according to claim 1, wherein the matrix material is selected from a group consisting of: a vegetable-type organic raw material, a mixture of one or more vegetable-type organic raw materials, an animal-type organic raw material, a mixture of one or more animal-type organic raw materials, and a mixture of at least one vegetable-type organic raw material and at least one animal- type organic raw material: Applicant is directed to 0013 and claims 4, 5, 24 and 25.  
	Regarding Claim 4, where Applicant seeks that the component part according to claim 3, wherein the vegetable-type organic raw material is lignin or starch, and the animal-type organic raw material is bone glue or gelatin: Applicant is directed to 0013 and claims 4, 5, 24 and 25.
	Regarding Claim 5, where Applicant seeks that the component part according to claim 1, wherein the engineering material is a fibrous composite engineering material wherein fibers constituting the first component are produced from vegetable-type organic fibers or from animal-type organic fibers; Applicant is directed to 0009-0011 where the instant reference the use of natural fibers.  
	Regarding Claim 7, where Applicant seeks that the component part according to claim 6, wherein the animal-type organic fibers are fibers of animal wool, animal fur, or animal hair; Applicant is directed to 0009-0011 where the instant reference the use of natural fibers.  Animal fibers are considered natural fibers.   
	Regarding Claim 8, where Applicant seeks that the component part according to claim 1, wherein the engineering material is a fibrous composite engineering material wherein fibers constituting the first component are provided in the form of spun threads, braided fiber bundles or rovings or of fibrous nonwoven webs, fiber mats, non-crimp fabrics or woven fabrics formed thereof; Applicant is directed to 0023-0025, 0076-0078 and 0091.
	Regarding Claim 9, where Applicant seeks that the component part according to claim 3, wherein the engineering material is a fibrous composite engineering material wherein fibers constituting the first component are provided in the form of spun threads, braided fiber bundles or rovings or of fibrous nonwoven webs, fiber mats, non-crimp fabrics or woven fabrics formed thereof; Applicant is directed to 0023-0025, 0076-0078 and 0091.
	Regarding Claim 10, where Applicant seeks that the component part according to claim 1, wherein the component part is a visual- structural component part formed as a self-supporting shaped structure and adapted to have at least one visible surface; Optics are a design aesthetics however, Applicant is directed to 0078-0079 of the instant reference which teaches that the composites may be hot pressed into any desired shaped.
	Regarding Claim 11, where Applicant seeks that the component part according to claim 1, wherein the component part is produced from a component mixture which is shapeable and curable and which consists essentially of the first component and the second component; Applicant is directed to 0078-0079 of the instant reference which teaches that the composites may be hot pressed into any desired shaped. 
	Regarding Claim 12, where Applicant seeks that the component part according to claim 1, wherein the engineering material, in addition to the first component, comprises textile fibers and/or woven textile fabrics as a further component embedded in the matrix, and the textile fibers and/or woven textile fabrics are produced from a third renewable raw material or a third mixture of two or more renewable raw materials; Applicant is directed to 0076-0080, 0090-0092 where the instant reference clearly shows that single or multiply or a plurality of the same or additional layers may be used.  
	Regarding Claim 13, where Applicant seeks that the component part according to claim 1, wherein the component part is produced from the engineering material to be entirely of one material; Applicant is directed to 0076-0080 where the instant reference clearly shows that single or multiply or a plurality of the same or additional layers may be used.  
  	Regarding Claim 14, where Applicant seeks that the component part according to claim 1, wherein the component part has a structure with a multi-ply construction; Applicant is directed to 0076-0080 where the instant reference clearly shows that single or multiply or a plurality of the same or additional layers may be used.  
  	Regarding Claim 15, where Applicant seeks that the component part according to claim 14, wherein the multi-ply construction comprises at least a first ply and a second ply, wherein: the first ply comprises an entirely one-material cured particulate and/or composite engineering material, and the second ply comprises a layer or a plurality of layers of a fibrous nonwoven web, woven fabric or non-crimp fabric produced from fibers, or a layer or a plurality of layers of fiber mats, wherein the layer or the plurality of layers are embedded in a matrix material; Applicant is directed to 0076-0080 where the instant reference clearly shows that single or multiply or a plurality of the same or additional layers may be used.  
Claim(s) 1, 3-5, 7-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2011/0229698A1 issued to Rasmussen et al.
Rasmussen et al. teach making biodegradable polymeric composition comprising a protein and a first strengthening agent. In some embodiments, a biodegradable polymeric composition further comprises a second strengthening agent. In some embodiments, the invention provides a resin comprising a biodegradable polymeric composition. In certain embodiments, the invention provides a composite comprising a provided resin. [abstract]. Such composites are suitable for applications that do not require high mechanical performance, for example, packaging, product casings, housing and automotive panels and others that do require mechanical strength, etc. [0004 and 0073-0084].  The instant reference teaches that by increasing the protein concentration the greater the crosslinking and the greater the crosslinking the more rigidity and stronger the produced composite [0017].  
	At 0007 the instant reference teaches that the present invention provides a method for preparing a composite comprising a biodegradable polymeric composition comprising the steps of: preparing an aqueous mixture of a resin comprising a protein and first strengthening agent; coating and/or impregnating a fiber mat with the mixture; heating the impregnated mat to remove water (or otherwise drying the impregnated mat), thereby forming a substantially dry intermediate sheet (also referred to herein as a “prepreg”); and subjecting the intermediate sheet to conditions of temperature and pressure effective to form a composite comprising the biodegradable polymeric composition.
	At 0019 and 0026, the instant reference teaches that in some embodiments, a protein is a plant-based protein. In some embodiments, a provided plant-based protein is obtained from a seed, stalk, fruit, root, husk, stover, leaf, stem, bulb, flower or algae, either naturally occurring or bioengineered. And at 0027-0028, In some embodiments, a protein suitable for use in the present invention includes animal-based protein, such as collagen, gelatin, casein, albumin, silk and elastin. While in in some embodiments, a protein for use in the present invention includes protein produced by microorganisms. In some embodiments, such microorganisms include algae, bacteria and fungi, such as yeast. 
	From 0030 to 0041 the instant reference teaches that strengthening agents which are green polysaccharides and may be Nano fibrillated cellulose, agar, gellan, agaropectin [0031] or carageenan, agar, gellan, agarose, alginic acid, ammonium alginate, annacardium occidentale gum, calcium alginate, carboxyl methyl-cellulose (CMC), carubin, chitosan acetate, chitosan lactate, E407a processed eucheuma seaweed, gelrite, guar gum, guaran, hydroxypropyl methylcellulose (HPMC), isabgol, locust bean gum, pectin, pluronic polyol F127, polyoses, potassium alginate, pullulan, sodium alginate, sodium carmellose, tragacanth, xanthan gum, galactans, agaropectin and mixtures thereof [0034], nanoclays [0037] other forms of cellulose [0038].  All or any of these could be the third renewable agent sought in claim 12.
	From 0056-0059 the instant reference speaks to the fibers that are employed in the composite. The present invention provides a composite comprising a biodegradable polymeric composition, as described herein. In certain embodiments, a provided composite is comprised of a protein, a first strengthening agent and an optional second strengthening agent of natural origin that can be a particulate material, a fiber, or a combination thereof. More precisely, the second strengthening agent of natural origin includes green reinforcing fiber, filament, yarn, and parallel arrays thereof, woven fabric, knitted fabric and/or non-woven fabric of green polymer different from the protein, or a combination thereof. In some embodiments, a second strengthening agent is a woven or non-woven, scoured or unscoured natural fiber. In some embodiments, a natural scoured, non-woven fiber is cellulose-based fiber. In other embodiments, a natural scoured, non-woven fiber is animal-based fiber.  In some embodiments, a cellulose-based fiber is fiber obtained from a commercial supplier and available in a variety of packages, for example loose, baled, bagged, or boxed fiber. In other embodiments, the cellulose-based fiber is selected from the group comprising kenaf, hemp, flax, wool, silk, cotton, ramie, sorghum, raffia, sisal, jute, sugar cane bagasse, coconut, pineapple, abaca (banana), sunflower stalk, sunflower hull, peanut hull, wheat straw, oat straw, hula grass, henequin, corn stover, bamboo and saw dust. In other embodiments, a cellulose-based fiber is a recycled fiber from clothing, wood and paper products. In still other embodiments, the cellulose-based fiber is manure. In yet other embodiments, the cellulose-based fiber is regenerated cellulose fiber such as viscose rayon and lyocell.
	In some embodiments, an animal-based fiber includes hair or fur, silk, fiber from feathers from a variety of fowl including chicken and turkey, and regenerated varieties such as spider silk and wool.
	At 0072-0084 the instant reference teaches that composites comprising biodegradable compositions are useful in the manufacture of consumer products are used in a plethora of industries that require both mechanical strong yet biodegradable composite made from the combination of elements suggested by the reference.  Of these can be useful in the manufacturing of automobile, airplane, train, bicycle or space vehicle parts.  These same paragraphs also show that these composites are used where logos and insignia are seen, thereby this meets the newly modified limitation that the component part is a visual-structural component part formed as a self- supporting shaped structure that has at least one visible surface when installed in the motor vehicle.  It should be noted that although Applicant never clearly sets forth what visual-structural component part is other than that shown at 0003, which simply says that the Known visual and structural component parts of the type used to construct the interior of a motor vehicle are typically produced as composite engineering materials in a design that features a supporting part and a surficial and/or decorative part.  Therefore, Rasmussen et al meet the new limitation as well as those from 3-5, 7-9 and 11-15.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP